UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-01728 Nicholas Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2013 Date of Reporting Period: 12/31/2012 Item 1. Schedule of Investments. NICHOLAS FUND, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF December 31, 2012 SHARES OR PRINCIPAL AMOUNT VALUE - - COMMON STOCKS 93.88% Consumer Discretionary - Durables & Apparel 2.81% 582,014 Polaris Industries Inc. $ Consumer Discretionary - Retailing 14.93% 1,428,600 Aaron's, Inc. 40,400,808 849,100 Jos. A. Bank Clothiers, Inc. * 36,154,678 2,038,018 LKQ Corporation * 43,002,180 642,476 O'Reilly Automotive, Inc. * 57,450,204 866,160 Penske Automotive Group, Inc. 26,062,755 654,786 Sally Beauty Company, Inc. * 15,433,306 775,000 Signet Jewelers Limited 41,385,000 259,888,931 Consumer Staples - Food & Staples Retailing 4.15% 1,950,000 Walgreen Co. 72,169,500 Consumer Staples - Food, Beverage & Tobacco 3.62% 450,000 Philip Morris International Inc. 37,638,000 835,537 Seneca Foods Corporation - Class A * 25,400,325 63,038,325 Energy 6.42% 250,000 Apache Corporation 19,625,000 682,761 Kinder Morgan Management, LLC * 51,521,145 1,150,000 Kinder Morgan, Inc. 40,629,500 111,775,645 Financials - Banks 2.06% 1,050,000 Wells Fargo & Company 35,889,000 Financials - Diversified 7.39% 653,520 Affiliated Managers Group, Inc. * 85,055,628 1,834,785 Leucadia National Corporation 43,649,535 128,705,163 Financials - Insurance 5.16% 845,000 Aon plc 46,982,000 1,050,000 Loews Corporation 42,787,500 89,769,500 Financials - Real Estate 1.95% 1,550,000 CBRE Group Inc. * 30,845,000 309,908 Cohen & Steers Quality Income Realty Fund, Inc. 3,148,665 33,993,665 Health Care - Equipment & Services 6.37% 270,000 C.R. Bard, Inc. 26,389,800 607,500 Covidien plc 35,077,050 293,127 DaVita HealthCare Partners Inc. * 32,399,327 265,100 Sirona Dental Systems, Inc. * 17,088,346 110,954,523 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 12.71% 750,000 Gilead Sciences, Inc. * 55,087,500 154,400 Mettler-Toledo International Inc. * 29,845,520 825,688 Thermo Fisher Scientific Inc. 52,662,381 1,400,000 Valeant Pharmaceuticals International, Inc. * 83,678,000 Page 1 221,273,401 Industrials - Capital Goods 9.79% 500,000 A.O. Smith Corporation 31,535,000 721,100 Snap-on Incorporated 56,959,689 278,910 W.W. Grainger, Inc. 56,443,017 668,095 Woodward Inc. 25,474,462 170,412,168 Industrials - Commercial & Professional Services 2.29% 1,353,000 Copart, Inc. * 39,913,500 Information Technology - Software & Services 6.07% 241,700 Fiserv, Inc. * 19,101,551 130,000 MasterCard Incorporated - Class A 63,866,400 425,700 Solera Holdings, Inc. 22,762,179 105,730,130 Materials 8.16% 700,000 AptarGroup, Inc. 33,404,000 1,250,000 Ball Corporation 55,937,500 948,224 Stepan Company 52,664,361 142,005,861 TOTAL COMMON STOCKS (cost $1,007,248,992) 1,634,495,790 SHORT -TERM INVESTMENTS 6.15% Commercial Paper - 5.85% $ Integrys Energy Group, Inc. 01/02/13, 0.42% 5,000,000 3,775,000 Marriott International, Inc. 01/02/13, 0.33% 3,775,000 7,275,000 General Mills, Inc. 01/03/13, 0.29% 7,274,941 4,350,000 Bemis Company, Inc. 01/04/13, 0.33% 4,349,920 250,000 UnitedHealth Group Incorporated 01/04/13, 0.27% 249,996 5,350,000 General Mills, Inc. 01/07/13, 0.33% 5,349,755 2,500,000 Nissan Motor Acceptance Corporation 01/07/13, 0.38% 2,499,868 2,140,000 Consolidated Edison Company of New York, Inc. 01/08/13, 0.28% 2,139,900 6,425,000 Nissan Motor Acceptance Corporation 01/08/13, 0.40% 6,424,572 3,000,000 Devon Energy Corporation 01/09/13, 0.25% 2,999,854 2,500,000 Hewlett-Packard Company 01/10/13, 0.43% 2,499,761 3,000,000 Integrys Energy Group, Inc. 01/10/13, 0.40% 2,999,733 3,758,000 UnitedHealth Group Incorporated 01/10/13, 0.32% 3,757,733 1,375,000 Valspar Corporation (The) 01/10/13, 0.33% 1,374,899 1,150,000 Integrys Energy Group, Inc. 01/11/13, 0.39% 1,149,888 2,500,000 Nissan Motor Acceptance Corporation 01/11/13, 0.40% 2,499,750 3,000,000 Nissan Motor Acceptance Corporation 01/14/13, 0.40% 2,999,600 5,000,000 General Mills, Inc. 01/15/13, 0.25% 4,999,549 3,000,000 Bacardi-Martini B.V. 01/16/13, 0.41% 2,999,522 1,100,000 Integrys Energy Group, Inc. 01/17/13, 0.39% 1,099,821 4,000,000 H.J. Heinz Finance Company 01/18/13, 0.25% 3,999,556 3,025,000 McGraw-Hill Companies, Inc. (The) 01/18/13, 0.38% 3,024,489 7,000,000 H.J. Heinz Finance Company 01/22/13, 0.25% 6,999,028 4,200,000 H.J. Heinz Finance Company 01/22/13, 0.35% 4,199,183 3,000,000 Marriott International, Inc. 01/23/13, 0.32% 2,999,440 500,000 Marriott International, Inc. 01/23/13, 0.35% 499,898 2,400,000 McGraw-Hill Companies, Inc. (The) 01/23/13, 0.40% 2,399,440 5,450,000 Hitachi Capital America Corp. 01/25/13, 0.45% 5,448,433 Page 2 1,925,000 Hitachi Capital America Corp. 01/28/13, 0.45% 1,924,374 3,975,000 UnitedHealth Group Incorporated 01/28/13, 0.23% 3,974,340 101,912,243 Variable Rate Security - 0.30% 5,234,031 Fidelity Institutional Money Market Fund - Class I 5,234,031 TOTAL SHORT-TERM INVESTMENTS (cost $107,146,274) 107,146,274 TOTAL SECURITY HOLDINGS (cost $1,114,395,266) - 100.03% 1,741,642,064 LIABILITIES, NET OF OTHER ASSETS - (0.03)% (512,287 ) TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $1,741,129,777 % Of net assets. * Non-income producing. As of December 31, 2012, investment cost for federal tax purposes was $1,114,349,175 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (11,537,523 ) Net unrealized appreciation $627,292,889 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2012 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities Level 1 - Common Stocks(1) $ Level 2 - Commercial Paper 101,912,243 Variable Rate Security 5,234,031 Level 3 - None - Total $1,741,642,064 (1) See Schedule above for further detail by industry Page 3 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/08/2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/08/2013 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 02/08/2013
